219 F.2d 704
Dorsey W. McMAHAN, Petitioner,v.UNITED STATES of America, Respondent.
Misc. No. 420.
United States Court of Appeals, Ninth Circuit.
February 28, 1955.

Dorsey W. McMahan, in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and HEALY and BONE, Circuit Judges.
PER CURIAM.


1
McMahan applies to this court for permission to appeal forma pauperis from an order of the United States District Court for the District of Idaho, Eastern Division, denying his motion to vacate sentence.


2
The court below certified that the appeal is not taken in good faith. The application is denied. 28 U.S.C. § 1915.